DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

3.         In response to the Office action dated on 11/19/2020 the Amendment has been received on 01/28/2020.
            Claims 1, 13, 15, 18 and 20 have been amended.
            Claims 1-22 are currently pending in this application.

Response to Arguments

4.         Applicant’s arguments, see pages 10-15, filed on 01/28/2021, have been fully considered and are persuasive. Claims have been amended in order to overcome the rejections provided in the previous office action.  Therefore, all of the previous rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Johnson et al. (US PAP 2017/0215826 A1) as modified by Hoering et al. (US PAP 2017/0325763 A1; the prior art provided by the Applicant in IDS filed on 02/10/2020).

Claim Rejections - 35 USC § 103

5.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US PAP 2017/0215826 A1) in view of Hoering et al. (US PAP 2017/0325763 A1).
           With respect to claims 1, 13 and 20, Johnson et al. teach (see abstract; Figs. 1-4, 10, 11A-16; paragraphs 0032-0050, 0056, 0059-0064, 0076 and 0082-0086) a system (10) to acquire image data of a subject (see abstract; paragraphs 0032-0040), comprising: 
    PNG
    media_image1.png
    540
    574
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    477
    455
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    575
    283
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    754
    393
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    731
    381
    media_image5.png
    Greyscale

a detector (76) configured to detect an emitted energy, wherein the detection of the emitted energy is operable to be image data (see paragraphs 0056 and 0059); a gantry (56; 70) having an interior space to moveably enclose the detector (76), wherein the detector (76) is configured to move within the gantry (see Figs. 1-4; paragraphs 0059); a cart (60) having a support structure and a base (see Figs. 1-4; paragraph 0076), wherein the support structure is configured to support the gantry away from a surface (see Figs. 1-4; paragraph 0076); and a multi-directional drive system having at least one omni-directional wheel and  mounted to the base (see Figs. 1-4 and 11A-16; paragraph 0076); wherein the multi-directional drive system is operable to receive an input to move the cart within a plane see Figs. 1-4 and 11A-16; paragraph 0082).
           Johnson et al. teaches the mobile gantry comprising a C-arm but fails to explicitly teach that gantry having the interior space configured to enclose the detector.
           Hoering et al. teaches an X-ray CT imaging method and apparatus (1) comprising:

    PNG
    media_image6.png
    376
    427
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    649
    488
    media_image7.png
    Greyscale
a gantry (20); a multi-directional drive system (7) having at least one omnidirectional wheel (7) and mounted to a base (8); wherein that gantry (20) having an interior space (9) configured to completely enclose a detector (28) (see abstract; Figs. 1-5 and 8; paragraphs 0007-0028, 0131, 0143-0148 and 0161) providing user with the capabilities to generate 3D X-ray CT images in all or a portion of 360 degrees relative to the patient with improved speed, agility and safety while preventing any escape of harmful radiation and limits of exposure the patients, diagnostic and healthcare personal.
           Johnson et al. and Hoering et al. disclose related methods/apparatuses for X-ray imaging comprising omni-directional wheels for precision controlled-movement.  
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the gantry having the interior space configured to enclose the detector as suggested by Hoering et al.  in the method/apparatus of Johnson et al., since such a modification would provide user with the capabilities to generate 3D X-ray CT images in all or a portion of 360 degrees relative to the patient with improved speed, agility and safety while preventing any escape of harmful radiation and limits of exposure the patients, diagnostic and healthcare personal.
           It would have been obvious to treat Johnson et al. and Hoering et al.  as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 1, 13 and 20 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
             
            With respect to claim 2, Johnson et al. (see abstract; Figs. 1-4, 10, 11A-16; paragraphs 0032-0050, 0056, 0059-0064, 0076 and 0082-0086) as modified by Hoering et al. (see abstract; Figs. 1-5 and 8; paragraphs 0007-0028, 0131, 0143-0148 and 0161) teach the system of Claim 1,  wherein it would be obvious to provide user with the arrangement of the multi-directional drive system that includes at least one moveable support configured to allow movement of the cart in at least two axes substantially simultaneously (see paragraph 0009), since it has been held that merely rearranging parts, change in size, duplication of the essential working parts, make them adjustable and/or make old device portable or movable without producing any new or unexpected results involves only routine skill in the art.
            With respect to claim 3, Johnson et al. (see abstract; Figs. 1-4, 10, 11A-16; paragraphs 0032-0050, 0056, 0059-0064, 0076 and 0082-0086) as modified by Hoering et al. (see abstract; Figs. 1-5 and 8; paragraphs 0007-0028, 0131, 0143-0148 and 0161) teach the system of Claim 2, wherein it would be obvious to provide user with the arrangement of at least one moveable support that includes at least one omni-directional wheel; and wherein the multi-directional drive system includes at least one motor to drive the at least one omni-directional wheel (see paragraph 0015), since it has been held that merely rearranging parts, change in size, duplication of the essential working parts, make them adjustable and/or make old device portable or movable without producing any new or unexpected results involves only routine skill in the art.
          With respect to claim 4, Johnson et al. (see abstract; Figs. 1-4, 10, 11A-16; paragraphs 0032-0050, 0056, 0059-0064, 0076 and 0082-0086) as modified by Hoering et al. (see abstract; Figs. 1-5 and 8; paragraphs 0007-0028, 0131, 0143-0148 and 0161) teach the system of claim 3, wherein it would be obvious to provide user with the arrangement of the at least one omni-directional wheel that includes a plurality of rollers configured to allow the at least one omni-directional wheel to translate in a plane or rotate around an axis (see paragraph 0017), since it has been held that merely rearranging parts, change in size, duplication of the essential working parts, make them adjustable and/or make old device portable or movable without producing any new or unexpected results involves only routine skill in the art.
          With respect to claim 5, Johnson et al. (see abstract; Figs. 1-4, 10, 11A-16; paragraphs 0032-0050, 0056, 0059-0064, 0076 and 0082-0086) as modified by Hoering et al. (see abstract; Figs. 1-5 and 8; paragraphs 0007-0028, 0131, 0143-0148 and 0161) teach the system of Claim 3, wherein it would be obvious to provide user with the arrangement of the multi-directional drive system includes a first multi-directional drive sub-system and a second multi-directional drive subsystem (see Figs. 2 and 3; paragraph 0076), since it has been held that merely rearranging parts, change in size, duplication of the essential working parts, make them adjustable and/or make old device portable or movable without producing any new or unexpected results involves only routine skill in the art.
             With respect to claim 6, Johnson et al. (see abstract; Figs. 1-4, 10, 11A-16; paragraphs 0032-0050, 0056, 0059-0064, 0076 and 0082-0086) as modified by Hoering et al. (see abstract; Figs. 1-5 and 8; paragraphs 0007-0028, 0131, 0143-0148 and 0161) teach the system of Claim 5, wherein it would be obvious to provide user with the arrangement of the at least one omni-directional wheel that includes a plurality of omni-directional wheels; wherein the first multi-directional drive sub-system includes at least a first omni-directional wheel and a second omni-directional wheel of the plurality of omni-directional wheels; wherein the second multi-directional drive sub-system includes a third omni-directional wheel and a fourth omni-directional wheel of the plurality of omni-directional wheels (see Figs. 2 and 3; paragraph 0076), since it has been held that merely rearranging parts, change in size, duplication of the essential working parts, make them adjustable and/or make old device portable or movable without producing any new or unexpected results involves only routine skill in the art.
           With respect to claim 7, Johnson et al. (see abstract; Figs. 1-4, 10, 11A-16; paragraphs 0032-0050, 0056, 0059-0064, 0076 and 0082-0086) teach the system of Claim 6,  wherein it would be obvious to provide user with the arrangement, wherein each of the a first omni-directional wheel, the second omni-directional wheel, the third omni-directional wheel, and the fourth omni-directional wheel is positioned near a corner of a support base defined by the multi-directional drive system (see Figs. 2 and 3; paragraph 0076), since it has been held that merely rearranging parts, change in size, duplication of the essential working parts, make them adjustable and/or make old device portable or movable without producing any new or unexpected results involves only routine skill in the art.
           With respect to claim 8, Johnson et al. (see abstract; Figs. 1-4, 10, 11A-16; paragraphs 0032-0050, 0056, 0059-0064, 0076 and 0082-0086) as modified by Hoering et al. (see abstract; Figs. 1-5 and 8; paragraphs 0007-0028, 0131, 0143-0148 and 0161) teach the system of Claim 3, wherein it would be obvious to provide user with the arrangement of the at least one omni-directional wheel that includes a first omni-directional wheel, a second omni-directional wheel, a third omni-directional wheel, and a fourth omni-directional wheel; wherein each of the first omni-directional wheel, the second omnidirectional wheel, the third omni-directional wheel, and the fourth omni-directional wheel are operable to be driven independently of each other omni-directional wheel to rotate the cart and translate the cart in a plane (see paragraph 0018), since it has been held that merely rearranging parts, change in size, duplication of the essential working parts, make them adjustable and/or make old device portable or movable without producing any new or unexpected results involves only routine skill in the art.
          With respect to claim 9, Johnson et al. (see abstract; Figs. 1-4, 10, 11A-16; paragraphs 0032-0050, 0056, 0059-0064, 0076 and 0082-0086) as modified by Hoering et al. (see abstract; Figs. 1-5 and 8; paragraphs 0007-0028, 0131, 0143-0148 and 0161) teach the system of Claim 1, wherein it would be obvious to provide user with the arrangement of a movement control assembly, including: a handle (17 or 19) configured to be engaged by a user; a sensor to sense a force applied by the user and a direction of the force; and a movement control configured to receive a signal from the sensor based on the sensed force and generate a drive signal to drive the multi-directional drive system to all of (i) rotate the cart and (ii) translate the cart in a plane (see paragraphs 0060-0064; Fig. 10), since it has been held that merely rearranging parts, change in size, duplication of the essential working parts, make them adjustable and/or make old device portable or movable without producing any new or unexpected results involves only routine skill in the art.
          With respect to claim 10, Johnson et al. (see abstract; Figs. 1-4, 10, 11A-16; paragraphs 0032-0050, 0056, 0059-0064, 0076 and 0082-0086) as modified by Hoering et al. (see abstract; Figs. 1-5 and 8; paragraphs 0007-0028, 0131, 0143-0148 and 0161) teach the system of Claim 6, wherein it would be obvious to provide user with the arrangement of a first motor coupled to the first omni-directional wheel to drive the first omni-directional wheel; a second motor coupled to the second omni-directional wheel to drive the second omni-directional wheel; a third motor coupled to the third omni-directional wheel to drive the third omni-directional wheel; and a fourth motor coupled to the fourth omni-directional wheel to drive the fourth omni-directional wheel (see paragraph 0018 and 0050), since it has been held that merely rearranging parts, change in size, duplication of the essential working parts, make them adjustable and/or make old device portable or movable without producing any new or unexpected results involves only routine skill in the art.
          With respect to claim 11, Johnson et al. (see abstract; Figs. 1-4, 10, 11A-16; paragraphs 0032-0050, 0056, 0059-0064, 0076 and 0082-0086) as modified by Hoering et al. (see abstract; Figs. 1-5 and 8; paragraphs 0007-0028, 0131, 0143-0148 and 0161) teach the system of Claim 1, wherein it would be obvious to provide user with the arrangement of a sensor configured to sense a change in location of at least one of the detector, the gantry, the cart, or combinations thereof during movement of the cart due to the multi-directional drive system; wherein the sensor is configured to generate a location signal regarding the change in location (see paragraphs 0031 and 0045), since it has been held that merely rearranging parts, change in size, duplication of the essential working parts, make them adjustable and/or make old device portable or movable without producing any new or unexpected results involves only routine skill in the art.
         With respect to claim 12, Johnson et al. (see abstract; Figs. 1-4, 10, 11A-16; paragraphs 0032-0050, 0056, 0059-0064, 0076 and 0082-0086) as modified by Hoering et al. (see abstract; Figs. 1-5 and 8; paragraphs 0007-0028, 0131, 0143-0148 and 0161) teach the system of Claim 11, wherein it would be obvious to provide user with the arrangement of an imaging processor configured to generate an image based on the image data and the location signal from the sensor (see paragraphs 0031 and 0045), since it has been held that merely rearranging parts, change in size, duplication of the essential working parts, make them adjustable and/or make old device portable or movable without producing any new or unexpected results involves only routine skill in the art.
          With respect to claim 14, Johnson et al. (see abstract; Figs. 1-4, 10, 11A-16; paragraphs 0032-0050, 0056, 0059-0064, 0076 and 0082-0086) as modified by Hoering et al. (see abstract; Figs. 1-5 and 8; paragraphs 0007-0028, 0131, 0143-0148 and 0161) teach the system of Claim 13, wherein it would be obvious to provide user with the arrangement of each of the omni-directional wheels includes a plurality of rollers configured to allow each of the omni-directional wheels to translate in a plane or rotate around an axis (see paragraphs 0076), since it has been held that merely rearranging parts, change in size, duplication of the essential working parts, make them adjustable and/or make old device portable or movable without producing any new or unexpected results involves only routine skill in the art.
           With respect to claim 15, Johnson et al. (see abstract; Figs. 1-4, 10, 11A-16; paragraphs 0032-0050, 0056, 0059-0064, 0076 and 0082-0086) as modified by Hoering et al. (see abstract; Figs. 1-5 and 8; paragraphs 0007-0028, 0131, 0143-0148 and 0161) teach the system of Claim 14, wherein it would be obvious to provide user with the arrangement of the multi-directional drive system that is non-rigidly mounted to the base (see abstract; Figs. 1-4 and 8; paragraphs 0018, 0050, 0056, 0059, 0076 and 0082), since it has been held that merely rearranging parts, change in size, duplication of the essential working parts, make them adjustable and/or make old device portable or movable without producing any new or unexpected results involves only routine skill in the art.
           With respect to claim 16, Johnson et al. (see abstract; Figs. 1-4, 10, 11A-16; paragraphs 0032-0050, 0056, 0059-0064, 0076 and 0082-0086) as modified by Hoering et al. (see abstract; Figs. 1-5 and 8; paragraphs 0007-0028, 0131, 0143-0148 and 0161) teach the system of Claim 15, wherein it would be obvious to provide user with the arrangement of  the multi-directional drive system that includes a first frame member and a second frame member; wherein the first frame member is moveable relative to the second frame member; wherein both the first frame member and the second frame member are moveable relative to the base (see abstract; Figs. 1-4 and 8; paragraphs 0018, 0050, 0056, 0059, 0076 and 0082), since it has been held that merely rearranging parts, change in size, duplication of the essential working parts, make them adjustable and/or make old device portable or movable without producing any new or unexpected results involves only routine skill in the art.
          With respect to claim 17, Johnson et al. (see abstract; Figs. 1-4, 10, 11A-16; paragraphs 0032-0050, 0056, 0059-0064, 0076 and 0082-0086) as modified by Hoering et al. (see abstract; Figs. 1-5 and 8; paragraphs 0007-0028, 0131, 0143-0148 and 0161) teach the system of Claim 16, wherein it would be obvious to provide user with the arrangement of  the multi-directional drive system that further includes a linkage moveable connected to both the first frame member and the second frame member (see abstract; Figs. 1-4 and 8; paragraphs 0018, 0050, 0056, 0059, 0076 and 0082), since it has been held that merely rearranging parts, change in size, duplication of the essential working parts, make them adjustable and/or make old device portable or movable without producing any new or unexpected results involves only routine skill in the art.
            With respect to claim 18, Johnson et al. (see abstract; Figs. 1-4, 10, 11A-16; paragraphs 0032-0050, 0056, 0059-0064, 0076 and 0082-0086) as modified by Hoering et al. (see abstract; Figs. 1-5 and 8; paragraphs 0007-0028, 0131, 0143-0148 and 0161) teach the system of Claim 13, wherein it would be obvious to provide user with the arrangement of the movement control assembly that includes: a single handle (17 or 19) configured to be engaged by the user; a sensor to sense a force applied by the user and a direction of the force; and a movement control configured to receive a signal from the sensor based on the sensed force and generate a drive signal to drive the multi-directional drive system to all of rotate the cart and translate the cart in a plane (see Fig. 10; paragraphs 0060-0064), since it has been held that merely rearranging parts, change in size, duplication of the essential working parts, make them adjustable and/or make old device portable or movable without producing any new or unexpected results involves only routine skill in the art.
          With respect to claim 19, Johnson et al. (see abstract; Figs. 1-4, 10, 11A-16; paragraphs 0032-0050, 0056, 0059-0064, 0076 and 0082-0086) as modified by Hoering et al. (see abstract; Figs. 1-5 and 8; paragraphs 0007-0028, 0131, 0143-0148 and 0161) teach the system of Claim 13, wherein it would be obvious to provide user with the arrangement, wherein image data collection system includes a detector configured to detect an emitted energy; wherein the detector is moveable within the gantry in order to provide user with the capabilities to generate 3D X-ray CT images in all or a portion of 360 degrees relative to the patient with improved mobility and safety.
          With respect to claim 21, Johnson et al. (see abstract; Figs. 1-4, 10, 11A-16; paragraphs 0032-0050, 0056, 0059-0064, 0076 and 0082-0086) as modified by Hoering et al. (see abstract; Figs. 1-5 and 8; paragraphs 0007-0028, 0131, 0143-0148 and 0161) teach the method of Claim 20, wherein it would be obvious to provide user with the arrangement of applying a force to a handle assembly; operating a sensor to sense the force; and receiving a sense signal from the sensor to move the imaging system in at least one of six-degrees of freedom (see Fig. 10; paragraphs 0060-0064), since it has been held that merely rearranging parts, change in size, duplication of the essential working parts, make them adjustable and/or make old device portable or movable without producing any new or unexpected results involves only routine skill in the art.
          With respect to claim 22, Johnson et al. (see abstract; Figs. 1-4, 10, 11A-16; paragraphs 0032-0050, 0056, 0059-0064, 0076 and 0082-0086) as modified by Hoering et al. (see abstract; Figs. 1-5 and 8; paragraphs 0007-0028, 0131, 0143-0148 and 0161) teach the method of Claim 20, wherein it would be obvious to provide user with the arrangement of selecting an image type; using the input system (40) to input the selected image type; operating a processor to determine a movement to achieve the selected type; automatically moving the imaging system based on the determined movement to be the controlling the multi-directional drive system (see paragraphs 0036-0038).

Claim Objections

8.        Claim 1 is objected to because of the following informalities: in claim 1 limitation “omnidirectional” should read as --omni-diectional-- in order to match with the rest of claims 2-12. Appropriate correction is required.

Specification

9.      In the current specification, the paragraph [0001] requires completion.

    PNG
    media_image8.png
    286
    626
    media_image8.png
    Greyscale


Conclusion

10.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./   April 21, 2021